By the Court.
On the trial of an indictment for rape, the state called the prosecuting witness, who testified to the ■commission of the alleged crime, and afterward called another witness, who testified in corroboration of the prosecutrix, that soon after the offense was alleged to have ■been committed, the prosecutrix made complaint thereof in his presence — Held : That it was error to exclude, on the cross-examination of the last named witness, testimony tending to show that, between the time the offense was alleged to have been committed and the time such complaint was made, the prosecutrix had been informed that the act of sexual intercourse, constituting the alleged crime, bad been witnessed by other persons.

Judgment reversed and cause remanded for new trial.